Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-13 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, U.S. Patent Publication No. 20170316728 in view of Shin, U.S. Patent Publication No. 20040217931.
Consider claim 1, Lee teaches a display apparatus comprising: a display panel configured to display an image (see Lee figure 1, 100 display apparatus and paragraph 0003 where a display apparatus includes a display panel having a plurality of pixels for displaying an image); 

a 

a level shifter configured to output clock signals for driving the shift register (see Lee figure 1, element 140 level shifter and paragraph 0056 where level shifter 140 provides the start signal pulse STVP and the control clocks CK to the gate driver 150.); 

a power supply (see Lee figure 1, element 130) configured to supply a gate voltage to the level shifter (see Lee paragraph 0053 where voltage generator 130 may generate, using an input voltage VIN provided from the outside, a timing controller driving voltage VDT for driving the timing controller 120, a gate driving voltage VDG for driving the level shifter 140, and a data driving voltage VDD for driving the data driver 170); and 

a controller configured to sense a node voltage of a circuit generating the gate voltage, detect a short circuit between the clock signals based on a sensed value and an internal reference value (see Lee figure 1, element 160 short circuit protector and paragraph 0064 where short circuit protector 160 senses a current CKI of each of the control clocks CK at each falling edge of the corresponding gate control clocks CPV and paragraph 0122 where For example, the k-th static current detecting circuit includes the k-th clock static current detector for determining whether the k-th clock sensed current is a static current, and the k-th clock bar static current detector for determining whether the k-th clock bar sensed current is the static current), and 

control the power supply when the short circuit occurs between the clock signals (see Lee paragraphs 0148-0153 and figure 13, elements S110-S180 specifically for example S170 where when the count value is greater than the reference count value, a shut-down signal is generated and provided to a voltage generator 130, and the voltage generator 130 becomes shut down, in step S170.).

Lee is silent regarding a shift register.  In a related field of endeavor, shin teaches a gate driver having a shift register so as to provide gate driving signals for display (see Shin figure 7, element 72 and paragraph 0029 where gate driver 381 includes a level shift circuit 71, a shift register unit 72, a level shifter unit 73 and an output buffer 74).  One of ordinary skill in the art would have been motivated to have modified Lee to include a shift register as a component of a gate driver so as to provide gate driving signals for display using known techniques with predictable results.

Consider claim 2, Lee as modified by Shin teaches all the limitations of claim 1 and further teaches wherein, the power supply stops an output of the gate voltage when the short circuit occurs between the clock signals (see Lee paragraphs 0148-0153 and figure 13, elements S110-S180 specifically for example S170 where when the count value is greater than the reference count value, a shut-down signal is generated and provided to a voltage generator 130, and the voltage generator 130 becomes shut down, in step S170. Accordingly, the control clocks CK are not generated, and the control clocks CK are not provided to a gate driver 150).

Consider claim 9, Lee as modified by Shin teaches a display apparatus comprising: a display panel configured to display an image (see Lee figure 1, 100 display apparatus and paragraph 0003 where a display apparatus includes a display panel having a plurality of pixels for displaying an image); 

a shift register configured to supply a scan signal to the display panel (see Lee figure 1, element 150 gate driver and paragraph 0057 where gate driver 150 may generate a plurality of gate signals in response to the start signal pulse STVP and the control clocks CK. The gate signals may be sequentially provided to the pixels PX11 to PXmn through the gate lines GL1 to GLm and Shin figure 7, element 72 and paragraph 0029 where gate driver 381 includes a level shift circuit 71, a shift register unit 72, a level shifter unit 73 and an output buffer 74); 

a level shifter configured to output clock signals for driving the shift register (see Lee figure 1, element 140 level shifter and paragraph 0056 where level shifter 140 provides the start signal pulse STVP and the control clocks CK to the gate driver 150.); 

a power supply (see Lee figure 1, element 130) configured to supply a gate voltage to the level shifter (see Lee paragraph 0053 where voltage generator 130 may generate, using an input voltage VIN provided from the outside, a timing controller driving voltage VDT for driving the timing controller 120, a gate driving voltage VDG for driving the level shifter 140, and a data driving voltage VDD for driving the data driver 170); and 

a controller configured to stop an output of the power supply when a specific logic signal is continuously generated "N" or more times in a circuit provided therein due to a short circuit occurs between the clock signals, where N is an integer of 2 or more (see Lee figure 1, element 160 short circuit protector and paragraph 0064 where short circuit protector 160 senses a current CKI of each of the control clocks CK at each falling edge of the corresponding gate control clocks CPV and paragraph 0122 where For example, the k-th static current detecting circuit includes the k-th clock static current detector for determining whether the k-th clock sensed current is a static current, and the k-th clock bar static current detector for determining whether the k-th clock bar sensed current is the static current and paragraphs 0148-0153 and figure 13, elements S110-S180 specifically for example S170 where when the count value is greater than the reference count value, a shut-down signal is generated and provided to a voltage generator 130, and the voltage generator 130 becomes shut down, in step S170).

Consider claim 10, Lee as modified by Shin teaches all the limitations of claim 9 and further teaches wherein the controller senses a node voltage of a circuit generating the gate voltage and performs an arithmetic operation of detecting whether the short circuit occurs between the clock signals on a basis of a sensed value and an internal reference value (see Lee figure 13, S140 and paragraph 0143 where current that is a normal state current with the static current added.  Therefore, one of ordinary skill, without inventive inspiration, would readily recognize that by an arithmetic operation a determination of whether a normal current or a possible short circuit current is determined.  Therefore, the recited features would have been obvious.), and 

when the specific logic signal is continuously generated "N" or more times, the controller stops an output of the power supply, where N is an integer of 2 or more (see Lee figure 13, S150 where detection of static current is counted in step S150, and whether the count value is greater than a reference count value may be checked in step S160).

Consider claim 11, Lee as modified by Shin teaches all the limitations of claim 9 and further teaches wherein, when the short circuit between the clock signals is determined by the controller, the power supply stops the output of the power supply (see Lee paragraphs 0148-0153 and figure 13, elements S110-S180 specifically for example S170 where when the count value is greater than the reference count value, a shut-down signal is generated and provided to a voltage generator 130, and the voltage generator 130 becomes shut down, in step S170. Accordingly, the control clocks CK are not generated, and the control clocks CK are not provided to a gate driver 150).

Consider claim 12, Lee as modified by Shin teaches a power supply comprising: a level shifter (see Lee figure 1, element 140 level shifter and paragraph 0056 where level shifter 140 provides the start signal pulse STVP and the control clocks CK to the gate driver 150.), when a specific logic signal is continuously generated "N" or more times in a circuit provided therein due to a short circuit occurring between clock signals, the level shifter configured to determine the short circuit occurs between the clock signals and output a stop signal, where N is an integer of 2 or more (see Lee paragraphs 0148-0153 and figure 13, elements S110-S180 specifically for example S170 where when the count value is greater than the reference count value, a shut-down signal is generated and provided to a voltage generator 130, and the voltage generator 130 becomes shut down, in step S170.); and 

a voltage generator configured to stop a switching operation of generating a gate voltage on a basis of the stop signal output from the level shifter (see Lee paragraphs 0148-0153 and figure 13, elements S110-S180 specifically for example S170 where when the count value is greater than the reference count value, a shut-down signal is generated and provided to a voltage generator 130, and the voltage generator 130 becomes shut down, in step S170. Accordingly, the control clocks CK are not generated, and the control clocks CK are not provided to a gate driver 150).

Consider claim 13, Lee as modified by Shin teaches all the limitations of claim 12 and further teaches wherein the level shifter comprises a controller configured to sense a node voltage of a circuit generating the gate voltage in the voltage generator and perform an arithmetic operation of detecting whether the short circuit occurs between the clock signals on a basis of a sensed value and an internal reference value (see Lee figure 13, S140 and paragraph 0143 where current that is a normal state current with the static current added.  Therefore, one of ordinary skill, without inventive inspiration, would readily recognize that by an arithmetic operation a determination of whether a normal current or a possible short circuit current is determined.  Therefore, the recited features would have been obvious.), and 

when the specific logic signal is continuously generated "N" or more times, determine the short circuit between the clock signals, where N is an integer of 2 or more (see Lee paragraphs 0148-0153 and figure 13, elements S110-S180 specifically for example S170 where when the count value is greater than the reference count value, a shut-down signal is generated and provided to a voltage generator 130, and the voltage generator 130 becomes shut down, in step S170. Accordingly, the control clocks CK are not generated, and the control clocks CK are not provided to a gate driver 150).

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, U.S. Patent Publication No. 20170316728 and Shin, U.S. Patent Publication No. 20040217931 in view of Yang et al, U.S. Patent Publication No. 9250284.

Consider claim 3, Lee as modified by Shin teaches all the limitations of claim 1 and further teaches wherein the controller performs a logic operation on a first result value generated by comparing the sensed value with the internal reference value (see Lee figure 13, S140), and 

a second result value generated through a count operation of an internal counter to generate a sensing result value and monitors the sensing result value for a certain time to determine whether the short circuit occurs between the clock signals (see Lee figure 13, S150).

Lee does not explicitly illustrate comparing the sensed value with the internal reference value (see Lee paragraph 0122 where for example, the k-th static current detecting circuit includes the k-th clock static current detector for determining whether the k-th clock sensed current is a static current, and the k-th clock bar static current detector for determining whether the k-th clock bar sensed current is the static current).  In the same field of endeavor, Yang teaches a comparing module which compares a sensed value with a reference value so as to determine that the two signals are either different or alike (see Yang figures 3, 4-1, 4-2 and column 6, line 4-column 8 line 45).  

One of ordinary skill in the art would have been motivated to have modified Lee with the teachings of Yang to have incorporated a comparing process in order to determine detection of a static current using known techniques with predictable results.

Consider claim 4, Lee as modified by Shin and Yang teaches all the limitations of claim 1 and further teaches wherein the controller comprises: a comparator including a first terminal connected to a node of the circuit generating the gate voltage, and a second terminal connected to a reference voltage terminal providing the internal reference value (see Lee figure 7, 162, paragraph 0122 where for example, the k-th static current detecting circuit includes the k-th clock static current detector for determining whether the k-th clock sensed current is a static current, and the k-th clock bar static current detector for determining whether the k-th clock bar sensed current is the static current paragraph 0087-0088 where sensed current CM of each of the control clocks CK is provided to the static current detector 162 as a sensed current SC. The static current detector 162 determines whether the sensed current SC is a static current, and when the static current is detected, provides a static current detection result SCD to the error counter 163 and Yang figures 3, 4-1, 4-2 and column 6, line 4-column 8 line 45); 

an AND logic gate including a first input terminal, connected to an output terminal of the comparator, and a second input terminal connected to an output terminal of an internal counter (see Lee figure 7, 163 and paragraphs 0087-0088 where error counter 163 receives the static current detection result SCD from the static current detector 162 to count the detection of the static current, and when the count value is greater than the reference count value, generates and outputs a short circuit signal SS); and 

an overcurrent protector connected to an output terminal of the AND logic gate to determine whether the short circuit occurs between the clock signals while monitoring a sensing result value output from the AND logic gate for a certain time, and when the short circuit is determined, to output a stop signal for stopping an output of the power supply (see Lee figure 7, 164 and paragraphs 0087-0090 where short circuit determiner 164 receives the short circuit signal SS from the error counter 163, and generates and outputs the shut-down signal SD in response to the short circuit signal SS. As described above, the shut-down signal SD is provided to the voltage generator 130).

Consider claim 5, Lee as modified by Shin and Yang teaches all the limitations of claim 4 and further teaches wherein the overcurrent protector monitors a sensing result value output from the AND logic gate for a certain time, and when a specific logic signal is continuously generated, the overcurrent protector determines the short circuit between the clock signals (see Lee figure 7, 164 and paragraphs 0087-0090 where short circuit determiner 164 receives the short circuit signal SS from the error counter 163, and generates and outputs the shut-down signal SD in response to the short circuit signal SS. As described above, the shut-down signal SD is provided to the voltage generator 130).

Consider claim 6, Lee as modified by Shin and Yang teaches all the limitations of claim 1 and further teaches wherein the level shifter operates based on an off clock signal and an on clock signal each output from a timing controller to output the clock signals (see Lee figure 1, 120 timing controller, STV, CPV and paragraphs 0050, 0055, 0068 where level shifter 140 generates the control clocks CK and a start signal pulse STVP having levels of the gate-on voltage and the gate-off voltage in response to the gate control signal GCS and the gate driving voltage VDG), and 

the controller performs a logic operation on a first result value generated by comparing the sensed value with the internal reference value (see Lee figure 7, 162, paragraph 0122 where for example, the k-th static current detecting circuit includes the k-th clock static current detector for determining whether the k-th clock sensed current is a static current, and the k-th clock bar static current detector for determining whether the k-th clock bar sensed current is the static current paragraph 0087-0088 where sensed current CM of each of the control clocks CK is provided to the static current detector 162 as a sensed current SC. The static current detector 162 determines whether the sensed current SC is a static current, and when the static current is detected, provides a static current detection result SCD to the error counter 163 and Yang figures 3, 4-1, 4-2 and column 6, line 4-column 8 line 45), and a second result value generated based on the off clock signal and the on clock signal to generate a sensing result value and monitors the sensing result value for a certain time to determine whether the short circuit occurs between the clock signals (see Lee figure 1, 120 timing controller, STV, CPV and paragraphs 0050, 0055, 0068 where level shifter 140 generates the control clocks CK and a start signal pulse STVP having levels of the gate-on voltage and the gate-off voltage in response to the gate control signal GCS and the gate driving voltage VDG and figure 7, 164 and paragraphs 0087-0090 where short circuit determiner 164 receives the short circuit signal SS from the error counter 163, and generates and outputs the shut-down signal SD in response to the short circuit signal SS. As described above, the shut-down signal SD is provided to the voltage generator 130).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claimed invention recites: “The display apparatus of claim 1, wherein the controller comprises: a comparator including a first terminal connected to a node of the circuit generating the gate voltage, and a second terminal connected to a reference voltage terminal providing the internal reference value; an OR logic gate including a first input terminal connected to an off clock signal line for controlling the level shifter, and a second input terminal connected to an on clock signal line for controlling the level shifter; an AND logic gate including a first input terminal connected to an output terminal of the comparator, and a second input terminal connected to an output terminal of the OR logic gate; and an overcurrent protector connected to an output terminal of the AND logic gate to determine whether the short circuit occurs between the clock signals while monitoring a sensing result value output from the AND logic gate for a certain time, and when the short circuit is determined, to output a stop signal for stopping an output of the power supply. ”
Claim 8 is allowable by virtue of being dependent upon a claim reciting allowable subject matter.
The following prior arts are representative of the state of the prior art:  
Pyun et al, U.S. Patent Publication No. 20150206499 (figure 1)
Zhang, U.S. Patent Publication No. 20190027104 (figure 1)
Lee et al, U.S. Patent Publication No. 20170316728 (figure 13)
The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein the controller comprises: a comparator including a first terminal connected to a node of the circuit generating the gate voltage, and a second terminal connected to a reference voltage terminal providing the internal reference value; an OR logic gate including a first input terminal connected to an off clock signal line for controlling the level shifter, and a second input terminal connected to an on clock signal line for controlling the level shifter; an AND logic gate including a first input terminal connected to an output terminal of the comparator, and a second input terminal connected to an output terminal of the OR logic gate; and an overcurrent protector connected to an output terminal of the AND logic gate to determine whether the short circuit occurs between the clock signals while monitoring a sensing result value output from the AND logic gate for a certain time, and when the short circuit is determined, to output a stop signal for stopping an output of the power supply.	
These features find support at least at figure 16 of Applicant’s original specification.
As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 7-8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al, U.S. Patent Publication No. 20130128395 (short circuit detection circuit), Lee, U.S. Patent Publication No. 20200020265 (figure 1), Kang et al, U.S. Patent Publication No. 20210183289 (over current protection operation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625